DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/13/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021 and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figs. 4A-4D have the boundaries between 330a-c and 350a-c disappeared, Figs. 3B-3G have a layer above 315 unlabeled, and Figs. 4C-4D have a layer surrounding 350a-c unlabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an opposite side of the gallium-and-nitrogen-containing region than the active region” in the claim.  It is unclear which side “an opposite side” is opposite to.
Claim 5 recites the limitation “opposite the gallium-and-nitrogen-containing region on the nucleation layer” in the claim.  It is unclear what the limitation indicates.
Claim 10 recites the limitation “the gallium-and-nitrogen-containing layer” in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the gallium-and-nitrogen-containing region”.
Claim 11 recites the limitation “sublimate a portion of the region opposite the nucleation region” in the claim, which is inconsistent with the figures.  Figs. 3A-3B shows the process of sublimating a portion of the region which is the apex of 325a-c that is not opposite (interpret as “facing” according to Dictionay.com) the nucleation region 310.  The inconsistency renders the claim indefinite.
Claim 11 recites the limitation "the region" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh et al. (US 2019/0088820) in view of Lee et al. (US 2011/0186863).
Regarding claim 1, Danesh et al. teach a semiconductor processing method ([0002]) comprising: forming subpixels (10B, 10G, 10R; Fig. 1A, [0059]) on a substrate (support substrate 22, a part of 20; Figs. 1A and 2B, [0115, 0120]), wherein each of the subpixels (10B, 10G, 10R) comprises: a gallium-and-nitrogen-containing region (32 including gallium nitride; Fig. 3B, [0075, 0076]) formed on an exposed portion of a nucleation layer (26; Fig. 2B, [0062]) on the substrate (22); and an active region (34; Fig. 4B, [0083]), wherein the active region (34) comprises an indium-gallium-and-nitrogen-containing material (indium gallium nitride; [0083]); forming a first reflection layer (70; Fig. 8, [0110]) around one of the subpixels (10B, 10G, 10R each including 32, 34, e.g. the left subpixel in Fig. 8), wherein the first reflection layer (70) comprises a first metal (the first metal can be one of the metal in the embodiment of 70 including at least one material selected from silver, aluminum, copper, and gold; [0110]); and forming a second reflection layer (70; Fig. 8, [0110]) around another of the subpixels (10B, 10G, 10R each including 32, 34, e.g. the right subpixel in Fig. 8), wherein the second reflection layer (70 on the right 32/34) comprises a second metal (the second metal can be the other one of the metal in the embodiment of 70 including at least one material selected from silver, aluminum, copper, and gold; [0110]) that is different than the first metal (the first metal and the second metal can be two different metals in the embodiment of 70 including at least one material selected from silver, aluminum, copper, and gold; [0110]).
Danesh et al. do not teach a porosified region formed on or in the gallium-and-nitrogen-containing region; and an active region formed on the porosified region.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach a porosified region (104; Fig. 2B, [0056]) formed on or in the gallium-and-nitrogen-containing region (102, can be GaN; Fig. 2B, [0040, 0038]) and an active region (107; Fig. 2E, [0072]) formed on the porosified region (104; see Fig. 2E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Danesh et al. and Lee et al., and to further include the process of making the porosified region as taught by Lee et al., because the process of making the porosified region can reduce the defect density and improve the internal quantum efficiency as taught by Lee et al. ([0012]). 
Regarding claim 2, Danesh et al. teach the semiconductor processing method of claim 1, wherein the method further comprises forming a third reflection layer (70; [0110]) around still another of the subpixels (one of the 10B, 10G, 10R not in Fig. 8, but shown in Fig. 1A), wherein the third reflection layer (70 around the one of the 10B, 10G, 10R not in Fig. 8, but shown in Fig. 1A) comprises the first metal (70 has the first metal and the second metal as claimed in claim 1).
Regarding claim 3, Danesh et al. teach the semiconductor processing method of claim 1, wherein the method further comprises removing the substrate (22) from the subpixels (10B, 10G, 10R; see Fig. 16D and [0060]).
Regarding claim 4, Danesh et al. teach the semiconductor processing method of claim 1, wherein the method further comprises forming optical structures (transparent conductive oxide layer 450 and optional transparent passivation dielectric layer 452; Fig. 16P, [0158]) on the subpixels (10B, 10G, 10R), wherein the optical structures (450, 452) are formed on each of the subpixels (10B, 10G, 10R) on an opposite side of the gallium-and-nitrogen-containing region (32) than the active region (34; see Figs. 16P and Fig. 10).
Regarding claim 5, Danesh et al. teach the semiconductor processing method of claim 4, wherein the optical structures (450, 452) are formed opposite the gallium-and-nitrogen-containing region (32; see Figs. 16P and Fig. 10) on the nucleation layer (26; 32 is on 26 in Fig. 10).
Regarding claim 6, Danesh et al. teach the semiconductor processing method of claim 1, wherein the first reflection layer (70) is formed on a blue-light-emitting-subpixel (can be 10B; Figs 1A and 10, [0059]) characterized by a peak light emission wavelength of less than or about 500 nm (a range from 400 nm to 495 nm; [0059]), and the second reflection layer (the other 70) is formed on a red-light-emitting-subpixel (can be 10R; Figs 1A and 10, [0059]) characterized by a peak light emission wavelength of greater than or about 600 nm (a range from 600 nm to 700 nm; [0059]).
Regarding claim 7, Danesh et al. teach the semiconductor processing method of claim 1, wherein the first metal (the first metal can be one of the metal in the embodiment of 70 including at least one material selected from silver, aluminum, copper, and gold; [0110]) comprises aluminum (can be aluminum; [0110]) .
Regarding claim 8, Danesh et al. teach the semiconductor processing method of claim 1, wherein the second metal (the second metal can be the other one of the metal in the embodiment of 70 including at least one material selected from silver, aluminum, copper, and gold, e.g. copper, and the first metal can be aluminum; [0110]) comprises copper ([0110]).
Regarding claim 9, Danesh et al. teach a semiconductor processing method ([0002]) comprising: forming a gallium-and-nitrogen-containing region (32 including gallium nitride; Fig. 3B, [0075, 0076]) on a nucleation layer (26; Fig. 2B, [0062]) on a substrate (support substrate 22, a part of 20; Figs. 1A and 2B, [0115, 0120]); planarizing the gallium-and-nitrogen-containing region (32; planarize 32 by providing a planar top surface of 26; [0026]) to form a planar portion (32M having a horizontal planar surface; Fig. 3B, [0075]) of the gallium-and-nitrogen-containing region (32); forming an active region (34; Fig. 4B, [0083]), wherein the active region (34) comprises an indium-gallium-and-nitrogen-containing material (indium gallium nitride; [0083]), and is characterized by a peak light emission wavelength greater than or about 400 nm (e.g. light emitted by 10B from 400 nm to 495 nm; [0059]); and forming a reflection layer (70; Fig. 8, [0110]) on the active region (34), wherein the reflection layer (70) comprises a metal ([0110]).
Danesh et al. do not teach forming a porosified region in or on the planar portion of the gallium-and-nitrogen-containing region; forming an active region on the porosified region.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach forming a porosified region (104; Fig. 2B, [0056]) in or on (in) the planar portion of the gallium-and-nitrogen-containing region (the top portion of 102, which can be GaN; Fig. 2B, [0040, 0038]); forming an active region (107; Fig. 2E, [0072]) on the porosified region (104; see Fig. 2E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Danesh et al. and Lee et al., and to further include the process of making the porosified region as taught by Lee et al., because the process of making the porosified region can reduce the defect density and improve the internal quantum efficiency as taught by Lee et al. ([0012]). 
Regarding claim 10, Danesh et al. teach the semiconductor processing method of claim 9, wherein the gallium-and-nitrogen-containing layer (32) is formed by selective area growth ([0075]) on an exposed portion of the nucleation layer (26) exposed through a patterned mask layer (42; Fig. 3B, [0075]) formed on the nucleation layer (26).
Regarding claim 12, Danesh et al. teach the semiconductor processing method of claim 9.
Danesh et al. do not teach wherein the porosified region is formed by electrochemically etching an n-doped portion of the gallium-and-nitrogen-containing region or by electrochemically etching an n-doped layer formed on the gallium-and-nitrogen-containing region.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach wherein the porosified region (104) is formed by electrochemically etching an n-doped portion of the gallium-and-nitrogen-containing region or by electrochemically etching an n-doped layer formed on the gallium-and-nitrogen-containing region (electrochemically etching an n-doped portion of the gallium-and-nitrogen-containing region 102 of n-type GaN; [0040-0041, 0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Danesh et al. and Lee et al., and to further include the process of making the porosified region as taught by Lee et al., because the process of making the porosified region can reduce the defect density and improve the internal quantum efficiency as taught by Lee et al. ([0012]). 
Regarding claim 13, Danesh et al. teach the semiconductor processing method of claim 9, wherein the active region (34) is characterized by a peak light emission wavelength of less than 600 nm (34 can be the active layer of 10B which have a peak light emission wavelength in a range from 400 nm to 495 nm; [0059]), and the metal (the metal of 70) in the reflection layer (70) comprises aluminum ([0110]).
Regarding claim 14, Danesh et al. teach the semiconductor processing method of claim 9, wherein the active region (34) is characterized by a peak light emission wavelength of greater than 600 nm (34 can be the active layer of 10R which have a peak light emission wavelength in a range from 600 nm to 700 nm; [0059]), and the metal (the metal of 70) in the reflection layer comprises copper ([0110]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Epler (US 2015/0372192) teach a LED having porous regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/27/2022